Per Curiam.
The plaintiff below, in traveling over a highway crossing of the appellant, contended that because of the condition of disrepair of such crossing the automobile which he was operating was turned from its course and upon and along the right of way of the railroad, and while in that position was struck and damaged by a locomotive. ' The action was to recover damages to the automobile and appellee has a judgment for $125, which it is urged should be reversed for two reasons:
1. Because the proofs do not show that the proximate cause of the happening was a condition of disrepair of the crossing.
We find, however, that there was proof in this direction warranting and requiring the submission of that question to the jury.
2. Because the only proof of ownership of the automobile was by parol, and should have been by and through a bill of sale as required by Pamph. L. 1919, ch. 168, as amended by Pamph. L. 1920, ch. 247.
No authority is cited in support of this contention, and we think that proof of ownership by parol was sufficient and not error.
The judgment below is affirmed.